Exhibit 10.7

 

MVC CAPITAL, INC.

AMENDMENT TO THE CUSTODY AGREEMENT

 

THIS AMENDMENT dated as of March 31, 2015, to the Custody Agreement, dated as of
November 1, 2002, as amended February 10, 2006, May 1, 2006, June 14, 2006,
April 6, 2009 and March 30, 2012 (the “Agreement”), is entered into by and
between MVC Capital, Inc., a Delaware corporation (the “Corporation”) and U.S.
Bank, N.A., a national banking association (the “Custodian”).

 

RECITALS

 

WHEREAS, the parties have entered into an Agreement; and

 

WHEREAS, the Corporation and the Custodian desire to amend the length of the
Agreement; and

 

WHEREAS, Article XIV, Section 14.4 of the Agreement allows for an amendment by a
written instrument executed by both parties.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 10.1, effective period of the Agreement, is hereby superseded and
replaced with the following Section 10.1:

 

10.1 Effective Period. This Agreement shall be effective as of March 31, 2015
and shall continue in full force and effect for three (3) years until terminated
as hereinafter provided.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by a duly authorized officer on one or more counterparts as of the date and year
first written above.

 

MVC CAPITAL, INC.

 

U.S. BANK, N.A.

 

 

 

 

 

By:

/s/ Scott Schuenke

 

By:

/s/ Michael R. McVoy

 

 

 

 

 

 

Printed Name:

Scott Schuenke

 

Printed Name: Michael R. McVoy

 

 

 

Title:

CFO

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------